Title: John Breck Treat to Thomas Jefferson, 5 February 1810
From: Treat, John Breck
To: Jefferson, Thomas


          
            Sir
            Washington City 
                     Feby 5th 1810.
          
          During a residence of the last five years at Arkansa, in Louisiana: I paid particular attention in making meteorological Observations—which being accomplished, I took the liberty to address them to you; and by Mail forwarded the Same from this City, in August last.
          I wish Sir to know whether they have been receiv’d; and if So, whether you think they will an 
                  in any way be Sufficiently useful as to induce the continuance of Similar remarks Should I as is most probable hereafter reside in a much more interior, and distant part of the Territory.
		  
          
            respectfully Sir I remain Your Obedt Hume Sert
            
                  John B Treat.
          
        